DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 27, 2019.  Claims 1-20 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for U.S. Patent Application No. 15/166,734filed May 27, 2016 is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 27, 2019 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-15 of copending Application No. 16/455,140, filed June 27, 2019 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “first command module”, “second command module”, “first autonomous module”, “second 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In looking at the specification, the features cover corresponding structure of  “first command module”, “second command module”, “first autonomous module”, “second autonomous module”, “third autonomous module” and “third command module" comprise a portion of the control system and more particularly a combination of a processor and software stored on memory of a first, second and/or third autonomous vehicle, as shown in Fig. 1 and described in at least paragraphs 0033, 0034 and 0037-0040.  Similarly, with respect to “activated command module”, this feature comprises a portion of a control system and more particularly a combination of an activated processor and software stored on memory of a first, second and/or third autonomous vehicle, as shown in Fig. 1 and described in at least paragraphs 0033, 0034 and 0037-0040.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0348419, to Matthews, in view of U.S. Patent Publication No. 2009/0079839, to Fischer et al. (hereinafter Fischer).

As per claim 1, Matthews discloses a tangible, non-transitory, computer-readable media configured to store instructions executable by one or more processors in an automation system, wherein the instructions comprise instructions to: activate, using the one or more processors, a first command module located at a first autonomous vehicle in the automation system to enable an operator to centrally control, monitor, or both control and monitor operation of the automation system from the first autonomous vehicle (e.g. see Figs. 1B and 3A, wherein an agricultural vehicle system comprising a master/slave relationship, wherein in one configuration a controller 58 of a master node 12 is provided for, upon activation, controlling agricultural vehicles 16 as a result of utilization of machine controls 64 and/or user interface 66).  
While Matthews does disclose multiple vehicles in a master/slave relationship communicating therebetween, Matthews fails to particularly disclose determine, using the one or more processors, location of the operator in the automation system; and when location of the operator is at a second autonomous vehicle in the automation system: deactivate, using the one or more processors, the first command module; and activate, using the one or more processors, a second command module located at the second autonomous vehicle to enable the operator to centrally control, monitor, or both control and monitor the operation of the automation system from the second autonomous vehicle.  However, Fischer teaches a plurality of autonomous vehicles in a lead/follow relationship, wherein the lead controller, controlled by an operator, switches between vehicles meaning that when an operator is located at a second vehicle, and request leadership of the vehicles, the second vehicle becomes the command vehicle via a second controller to control operation of both the second vehicle, as well as other vehicles in the group (e.g. see at least paragraph 0055).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes providing for control of the vehicles to be switched for the purpose of continuing operation of the vehicle system when the original lead vehicle encounters a failure.

As per claim 2, Matthews, as modified by Fischer, teaches the features of claim 1, and Matthews further discloses comprising instructions to: autonomously determine, using the one or more processors, first operational parameters which when implemented in the first autonomous vehicle facilitates performing a first agricultural operation at first target locations within a first target area; and autonomously determine, using the one or more processors, second operational parameters which when implemented in the second autonomous vehicle facilitates performing a second agricultural operation at second target locations within a second target area (e.g. see rejection of claim 1, wherein the master/slave relationship between the vehicles 16 allows a vehicle having the master node 12 and controller 58 to control operations of all of the vehicles).

As per claim 3, Matthews, as modified by Fischer, teaches the features of claim 1, and Matthews further discloses comprising instructions to: determine, using the one or more processors, first target operation results of the first autonomous vehicle and second target operation results of the second autonomous vehicle based at least in part on a global plan; communicate, using the one or more processors, the first target operation results to a first autonomous module located at the first autonomous vehicle to enable the first autonomous module to relatively independently control operation of the first autonomous vehicle based at least in part on the first target operation results; and communicate, using the one or more processors, the second target operation results to a second autonomous module located at the second autonomous vehicle to enable the second autonomous module to relatively independently control operation of the second autonomous vehicle based at least in part on the second target operation results (e.g. see paragraph 0014, wherein the vehicles are assigned different paths to achieve a common task).

As per claim 4, Matthews, as modified by Fischer, teaches the features of claim 3, and Matthews further discloses comprising instructions to: determine, using the one or more processors, first operational parameters to achieve the first target operation results when implemented in the first autonomous vehicle; instruct, using the one or more processors, the first autonomous vehicle to implement the first operational parameters; determine, using the one or more processors, second operational parameters to achieve the second target operation results when implemented in the second autonomous vehicle; and instruct, using the one or more processors, the second autonomous vehicle to implement the second operational parameters (e.g. see paragraph 0014, wherein the vehicles are assigned different paths to achieve a common task).

As per claim 5, Matthews, as modified by Fischer, teaches the features of claim 1, and Fischer further discloses comprising instructions to: receive, using the one or more processors, a user input from the operator indicating that the operator is planning to move from the first autonomous vehicle to the second autonomous vehicle; receive, using the one or more processors, sensor data from a sensor on the second autonomous vehicle indicating that the operator is at the second autonomous vehicle; or both (e.g. rejection of claim 1, wherein a user of a second vehicle is able to take over as lead vehicle meaning some sort of sensor 

As per claim 6, Matthews, as modified by Fischer, teaches the features of claim 1, and Fischer further discloses comprising instructions to: receive, using the one or more processors, sensor data from one or more sensors; and instruct, using the one or more processors, a display of the second autonomous vehicle to present a visual representation of the sensor data to enable the operator to control, monitor, or both control and monitor operation of the automation system from the second autonomous vehicle based at least in part on the sensor data and information gathered by the operator while located in a cabin of the second autonomous vehicle (e.g. see paragraph 0058, wherein the current master vehicle utilizes a master screen 402 to monitor the convoy). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes providing monitors in other vehicles to assist in the control of the vehicles for the purpose of continuing operation of the vehicle system when the original lead vehicle encounters a failure.

As per claim 7, Matthews discloses an autonomous vehicle system comprising: a first autonomous module configured to be deployed in a first autonomous vehicle to autonomously control operation of the first autonomous vehicle while the first autonomous vehicle is in an autonomous mode; a first command module configured to be deployed in the first autonomous vehicle, wherein the autonomous vehicle system is configured to activate the first command module when an operator is located at the first autonomous vehicle to enable the operator to centrally control, monitor, or both control and monitor operation of the autonomous vehicle system from the first autonomous vehicle (e.g. see rejection of claim 1); a second autonomous module configured to be deployed in a second autonomous vehicle to autonomously control operation of the second autonomous vehicle while the second autonomous vehicle is in the autonomous mode; and a second command module configured to be deployed in the second autonomous vehicle (e.g. see Fig. 1B, wherein vehicle 16D, having master node 12 autonomously controls operation of vehicles 16A-C).
Matthews fails to disclose wherein the autonomous vehicle system is configured to: deactivate the second command module deployed in the second autonomous vehicle when the operator is located at the first autonomous vehicle; and activate the second command module deployed in the second autonomous vehicle and deactivate the first command module deployed in the first autonomous vehicle when the operator is located at the second autonomous vehicle to enable the operator to centrally control, monitor, or both control and monitor operation of the autonomous vehicle system from the second autonomous vehicle.  However, Fischer teaches a plurality of autonomous vehicles in a lead/follow relationship, wherein the lead controller, controlled by an operator, 

As per claim 8, Matthews, as modified by Fischer, teaches the features of claim 7, and Matthews further discloses wherein: an activated command module in the autonomous vehicle system is configured to: determine a global plan that indicates a total target operation result of the autonomous vehicle system; determine a first target operation result associated with the first autonomous vehicle and a second target operation result associated with the second autonomous vehicle based at least in part on the global plan; the first autonomous module is configured to autonomously control operation of the first autonomous vehicle at least in part by: determining first operational parameters to expected to achieve the first target operation result associated with the first autonomous vehicle; and instructing the first autonomous vehicle to implement the first operational parameters; and the second autonomous module is configured to autonomously control operation of the second autonomous vehicle at least in part by: determining second operational parameters to expected to achieve the second target operation result associated with the second autonomous vehicle; and instructing the second autonomous vehicle to implement the second operational parameters (e.g. see Figs. 1B and 3A, and paragraph 0014, wherein an agricultural vehicle system comprising a master/slave relationship, wherein in one configuration a controller 58 of a master node 12 is provided for, upon activation, controlling agricultural vehicles 16 as a result of utilization of machine controls 64 and/or user interface 66, to achieve a common task).

As per claim 12, Matthews, as modified by Fischer, teaches the features of claim 7, and Matthews further discloses comprising: a third autonomous module configured to be deployed in a third autonomous vehicle to autonomously control operation of the third autonomous vehicle while the third autonomous vehicle is in the autonomous mode; and a third command module configured to be deployed in the third autonomous vehicle (e.g. see rejection of claim 7).
Matthews fails to teach wherein the autonomous vehicle system is configured to: deactivate the third command module deployed in the third autonomous vehicle when the operator is located at the first autonomous vehicle or the second autonomous vehicle; and activate the third command module deployed in the third autonomous vehicle, deactivate the first command module deployed in the first autonomous vehicle, and deactivate the second command module deployed in the second autonomous vehicle when the operator is located at the third autonomous vehicle to enable the operator to centrally control, monitor, or both control and monitor operation of the autonomous vehicle system from the third autonomous vehicle.  However, Fischer teaches a plurality of autonomous vehicles in a lead/follow relationship, wherein the lead controller, controlled by an operator, switches between vehicles meaning that when an operator is located at a third vehicle, and request leadership of the vehicles, the third vehicle becomes the command vehicle via a second controller to control operation of the third, second vehicle, as well as first vehicle in the group (e.g. see at least paragraph 0055).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes providing for control of the vehicles to be switched for the purpose of continuing operation of the vehicle system when the original lead vehicle encounters a failure.

As per claim 13, Matthews, as modified by Fischer, teaches the features of claim 7, and Matthews further discloses wherein: the first autonomous vehicle comprises a first autonomous agricultural vehicle, a first autonomous delivery vehicle, a first autonomous consumer vehicle, a first autonomous public transportation vehicle, or a first autonomous military vehicle; and the second autonomous vehicle comprises a second autonomous agricultural vehicle, a second autonomous delivery vehicle, a second autonomous consumer vehicle, a second autonomous public transportation vehicle, or a second autonomous military vehicle (e.g. see Fig. 1B).

As per claim 14, Matthews, as modified by Fischer, teaches the features of claim 7, and Matthews further discloses wherein: an activated command module in the autonomous vehicle system is configured to receive first sensor data associated with operation of the first autonomous vehicle and second sensor data associated with operation of the second autonomous vehicle; the first command module is configured to instruct a first electronic display in a first cabin of the first autonomous vehicle to display one or more visual representations of the second sensor data associated with operation of the second autonomous vehicle to enable the operator to monitor operation of the second autonomous vehicle from the first cabin of the first autonomous vehicle when the first command module is the activated command module (e.g. see paragraph 0033, wherein operational updates and alerts are displayed view machine controls 64); and the second command module is configured to instruct a second electronic display in a second cabin of the second autonomous vehicle to display one or more visual representations of the first sensor data associated with operation of the first autonomous vehicle to enable the operator to monitor operation of the first autonomous vehicle from the second cabin of the second autonomous vehicle when the second command module is the activated command module (e.g. see Fig. 3A, wherein all of the vehicles 16 includes machine controls 64).

As per claim 15, Matthews, as modified by Fischer, teaches the features of claim 7, and Fischer further teaches wherein: an activated command module in the autonomous vehicle system is configured to: receive first sensor data associated with operation of the first autonomous vehicle and second sensor data associated with operation of the second autonomous vehicle; detect whether a first disturbance condition that affects operation of the first autonomous vehicle is present based at least in part on the first sensor data associated with operation of the first autonomous vehicle; and detect whether a second disturbance condition that affects operation of the second autonomous vehicle is present based at least in part on the second sensor data associated with operation of the second autonomous vehicle; the first command module is configured to instruct the second autonomous vehicle to switch from the autonomous mode to a manual mode to enable the operator to manually control operation of the second autonomous vehicle using a first one or more input devices deployed at the first autonomous vehicle when the first command module is the activated command module and the first disturbance condition is detected; and the second command module is configured to instruct the first autonomous vehicle to switch from the autonomous mode to the manual mode to enable the operator to manually control operation of the first autonomous vehicle using a second one or more input devices deployed at the second autonomous vehicle when the second command module is the activated command module and the second disturbance condition is detected (e.g. see at least paragraph 0065, wherein the system provides the ability of the operator of the lead vehicle to manually control the lead vehicle, as well as other vehicles, when an enemy target or object is identified).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes providing the ability to manually . 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0348419, to Matthews, in view of U.S. Patent Publication No. 2009/0079839, to Fischer et al. (hereinafter Fischer), and in further view of U.S. Patent Publication No. 2017/0080900, to Huennekens et al. (hereinafter Huennekens).

As per claim 9, Matthews, as modified by Fischer, teaches the features of claim 7, but fails to teach comprising: a first pressure sensor configured to be disposed in a first operator seat of the first autonomous vehicle, wherein the autonomous vehicle system is configured to determine that the operator is located at the first autonomous vehicle when the first pressure sensor detects downward pressure on the first operator seat of the first autonomous vehicle; and a second pressure sensor configured to be disposed in a second operator seat of the second autonomous vehicle, wherein the autonomous vehicle system is configured to determine that the operator is located at the second autonomous vehicle when the second pressure sensor detects downward pressure on the second operator seat of the second autonomous vehicle.  However, Huennekens teaches autonomous vehicles utilizing pressure sensors for the purpose of determining the presence of an occupant in an autonomous vehicle (e.g. see paragraph 0014).  It would 

As per claim 10, Matthews, as modified by Fischer, teaches the features of claim 7, but fails to teach comprising: a first push button configured to be disposed at the first autonomous vehicle, wherein the autonomous vehicle system is configured to determine that the operator is located at the first autonomous vehicle when selection of the first push button is detected; and a second push button configured to be displayed at the second autonomous vehicle, wherein the autonomous vehicle system is configured to determine that the operator is located at the second autonomous vehicle when selection of the second push button is detected.  However, Huennekens teaches autonomous vehicles utilizing pressure sensors for the purpose of determining the presence of an occupant in an autonomous vehicle (e.g. see paragraph 0014; the Office further note that the sensor may be a displacement sensor, which would include a push button type configuration).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes .

Claims 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0348419, to Matthews, in view of U.S. Patent Publication No. 2009/0079839, to Fischer et al. (hereinafter Fischer), and in further view of U.S. Patent Publication No. 2016/0209842, to Thakaur et al. (hereinafter Thakaur).

As per claim 11, Matthews, as modified by Fischer, teaches the features of claim 7, but fails to teach comprising: a first one or more input devices configured to be disposed at the first autonomous vehicle, wherein the autonomous vehicle system is configured to activate the second command module deployed in the second autonomous vehicle and deactivate the first command module deployed in the first autonomous vehicle when the first one or more input devices receive a first user input indicating that the operator will be moving from the first autonomous vehicle to the second autonomous vehicle; and a second one or more input devices configured to be disposed at the second autonomous vehicle, wherein the autonomous vehicle system is configured to activate the first command module deployed in the first autonomous vehicle and deactivate the second command module deployed in the second autonomous vehicle when the second one or more input devices receive a second user input indicating that the operator will be moving from the second autonomous vehicle to the first autonomous vehicle.  However, Thakur teaches the use of occupant sensors for determining the change in presence or lack of presence of an operator (e.g. see paragraph 0129).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes providing means for notifying the system a change in occupancy in the autonomous vehicles for confirming the presence and potential control of a vehicle to reduce error in the autonomous vehicle system.

As per claim 16, Matthews discloses a method of operating an autonomous vehicle system, comprising: instructing, using processing circuitry, a first autonomous module deployed in a first autonomous vehicle of the autonomous vehicle system to autonomously control operation of the first autonomous vehicle while the first autonomous vehicle is in an autonomous mode (e.g. see rejection of claim 1).
Matthews fails to disclose determining, using the processing circuitry, location of an operator of the autonomous vehicle system; instructing, using the processing circuitry, a first command module deployed in the first autonomous vehicle to deactivate in response to determining that the location of the operator is not at the first autonomous vehicle; and instructing, using the processing circuitry, the first command module deployed in the first autonomous vehicle to activate in response to determining that the location of the operator is at the first autonomous vehicle to enable the operator to centrally control, monitor, or both control and monitor operation of the autonomous vehicle system from the first autonomous vehicle.  However, Fischer teaches switching lead vehicles amongst a plurality of vehicles (e.g. see rejection of claim 1) and Thakur teaches the use of occupant sensors for determining the change in presence or lack of presence of an operator (e.g. see paragraph 0129).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes providing means for notifying the system a change in occupancy in the autonomous vehicles for confirming the presence and potential control of a vehicle to reduce error in the autonomous vehicle system.

As per claim 17, Matthews, as modified by Fischer and Thakur, teaches the features of claim 16, and Fischer further teaches comprising: instructing, using processing circuitry, a second autonomous module deployed in a second autonomous vehicle of the autonomous vehicle system to autonomously control operation of the second autonomous vehicle while the second autonomous vehicle is in the autonomous mode; instructing, using the processing circuitry, a second command module deployed in the first autonomous vehicle to deactivate in response to determining that the location of the operator is at the first autonomous vehicle, wherein instructing the first command module deployed in the first autonomous vehicle to deactivate comprises instructing the first command module to deactivate in response to determining that the location of the operator is at the second autonomous vehicle; and instructing, using the processing circuitry, the second command module deployed in the second autonomous vehicle to activate in response to determining that the location of the operator is at the second autonomous vehicle to enable the operator to centrally control, monitor, or both control and monitor operation of the autonomous vehicle system from the second autonomous vehicle (e.g. see rejection of claim 17, wherein Fischer teaches the switching of control between operators of different vehicles).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes providing for control of the vehicles to be switched for the purpose of continuing operation of the vehicle system when the original lead vehicle encounters a failure.

As per claim 18, Matthews, as modified by Fischer and Thakur, teaches the features of claim 16, and Fischer further teaches comprising: receiving, using an activated command module in the autonomous vehicle system, sensor data associated with operation of the first autonomous vehicle; determining, using the activated command module, whether a disturbance condition affecting operation of the first autonomous vehicle is expected to be present based at least in part on the sensor data associated with operation of the first autonomous vehicle; instructing, using the activated command module, the first autonomous vehicle to continue operating in the autonomous mode to enable the first autonomous module deployed in the first autonomous vehicle to autonomously control operation of the first autonomous vehicle based at least in part on the sensor data in response to determining that the disturbance condition is not expected to be present; and instructing, using the activated command module, the first autonomous vehicle to switch from the autonomous mode to a manual mode to enable the operator to manually control operation of the first autonomous vehicle via one or more input devices deployed in the autonomous vehicle system in response to determining that the disturbance condition is expected to be present (e.g. see rejection of claim 17, and at least paragraph 0065, wherein the system provides the ability of the operator of the lead vehicle to manually control the lead vehicle, as well as other vehicles, when an enemy target or object is identified).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes providing the ability to manually control the vehicle system when unexpected occurrences arise to prevent unwanted outcomes such a damage to one or more of the vehicles.

As per claim 19, Matthews, as modified by Fischer and Thakur, teaches the features of claim 16, and Thakur further teaches wherein determining the location of the operator of the autonomous vehicle system comprises: receiving, using the processing circuitry, first sensor data from a first pressure sensor deployed in a first operator seat in the first autonomous vehicle; determining, using the processing circuitry, whether the first sensor data is indicative of downward pressure being exerted on the first operator seat in the first autonomous vehicle; and determining, using the processing circuitry, that the operator is located at the first autonomous vehicle in response to determining that the first sensor data is indicative of downward pressure being exerted on the first operator seat in the first autonomous vehicle (Thakur teaches the use of occupant sensors for 

As per claim 20, Matthews, as modified by Fischer and Thakur, teaches the features of claim 19, and Thakur further teaches wherein determining the location of the operator of the autonomous vehicle system comprises: receiving, using the processing circuitry, second sensor data from a second pressure sensor deployed in a second operator seat in the second autonomous vehicle of the autonomous vehicle system; determining, using the processing circuitry, whether the second sensor data is indicative of downward pressure being exerted on the second operator seat in the second autonomous vehicle; and determining, using the processing circuitry, that the operator is not located at the first autonomous vehicle in response to determining that the second sensor data is indicative of downward pressure being exerted on the second operator seat in the second autonomous vehicle (Thakur teaches the use of occupant sensors for determining the change in presence or lack of presence of an operator (e.g. see paragraph 0129).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the lead/follow vehicle system of Matthews to includes providing means for notifying the system a change in occupancy in the autonomous vehicles for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669